Citation Nr: 1814178	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-21 129		DATE
		

THE ISSUE

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss. 

ORDER

Entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.


FINDING OF FACT

Throughout the initial rating period, the Veteran's hearing loss was manifested by no worse than Level VI hearing loss on the right and Level III hearing loss on the left, with speech discrimination scores of 92 percent on the right and 88 percent on the left.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active duty service from September 1963 to July 1966 in the United States Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Board notes that the issue on appeal was originally entitlement to a compensable rating for right ear hearing loss.  

In December 2017, service connection was granted for left ear hearing loss.  The bilateral hearing loss was then rated at 10 percent.  Given the grant of service connection for left ear hearing loss, the Board has recharacterized the issue on appeal as entitlement to a rating in excess of 10 percent for bilateral hearing loss as it is rated as a single disability.

The Board remanded the issue for further development in January 2016.  The actions requested in the prior remand have been undertaken.  Accordingly, there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The case has been returned to the Board for appellate review.

Here, the Veteran's increased rating claim arises from his disagreement with the initial evaluation and that was assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the duty to assist a claimant has been satisfied.  Treatment records from the period on appeal are associated with the claims file.  Additionally, VA examinations have been conducted and any necessary opinions obtained.

After a careful review of the file, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In evaluating hearing loss, disability evaluations are derived from a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the    results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86.

Audiological examinations used to measure impairment must be conducted by a state-licensed audiologist and must include both a controlled speech discrimination test (Maryland CNC) and pure tone audiometric tests.  38 C.F.R. § 4.85(a).  

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the puretone threshold is 30 decibels at 1000 Hertz and      70 decibels or more at 2000 Hertz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.

The Veteran was afforded a private audiogram in March 2012.  At that time, the pure tone thresholds, in decibels, were reported in graph form only, but appear to be as follows:    



                         HERTZ


1000
2000
3000
4000
Average
RIGHT
60
55
55
60
58
LEFT
45
60
70
80
64

Speech recognition scores were 100 percent in the right ear and 92 percent in the left ear.  

The examiner did not indicate whether the Maryland CNC word list was used.  As the Maryland CNC word list is required by the rating regulations, those speech recognition scores cannot be utilized for evaluating the Veteran's hearing loss.  Considering the private audiogram results, for the sake of argument, application of these findings to Table VI results in Level II hearing loss bilaterally, which equates to a noncompensable rating under Table VII.  

The Board notes that as each of the Veteran's puretone thresholds in the right ear are at 55 decibels or above, the level of hearing loss may be determined by applying the puretone threshold average to Table VIA.  Under that table, the Veteran's hearing loss is a Level IV.  When applying the prior Level II for the left ear and Level IV for the right ear to Table VII, a noncompensable rating is still warranted.  38 C.F.R. § 4.85.

The Veteran was afforded a VA examination in May 2013.  At that time, the pure tone thresholds, in decibels, were as follows:    




   HERTZ


1000
2000
3000
4000
Average
RIGHT
75
75
70
80
75
LEFT
50
65
70
75
65

Speech recognition scores were 96 percent in the right ear and 94 percent in the left ear.  Application of these findings to Table VI results in Level II hearing loss bilaterally.  Again, each of the Veteran's puretone thresholds in the right ear were at 55 decibels or above, the level of hearing loss may be determined by applying the puretone threshold average to Table VIA.  Under Table VIA, the right ear hearing loss results in Level VI hearing loss.  Applying the assigned levels for each ear, the hearing loss equates to a 10 percent rating under Table VII. 

The Veteran was afforded another VA examination in March 2016.  At that time, the pure tone thresholds, in decibels, were as follows:    




   HERTZ


1000
2000
3000
4000
Average
RIGHT
75
70
70
75
73
LEFT
50
70
75
80
69

Speech recognition scores were 92 percent in the right ear and 88 percent in the left ear.  

Application of these findings to Table VI results in Level II hearing loss in the right ear and Level III hearing loss in the left ear.  Again, as each of the puretone thresholds in the right ear were at 55 decibels or above, the level of hearing loss may be determined by applying the puretone threshold average to Table VIA.  Under Table VIA, the right ear hearing loss results in Level VI hearing loss.  Applying the assigned levels for each ear, the hearing loss equates to a 10 percent rating under Table VII.  

The record contains no additional pure tone threshold findings during the period on appeal.  Moreover, the VA examinations included the Veteran's complaints regarding his hearing and the functional impairment it causes.  In this regard, he reported difficulty hearing, specifically noting trouble in groups or crowds.  Thus, the examinations are adequate for evaluating his disability. See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

The Board has considered the Veteran's statements that his hearing loss disability is worse than currently evaluated but notes that the assignment of ratings for hearing impairment is derived from a mechanical formula based on levels of pure tone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than lay contentions as to the extent of hearing loss. 

In sum, at no point during the initial period of service connection did the Veteran's hearing loss rise to a level warranting a rating in excess of 10 percent, and the most probative evidence does not reflect that a rating in excess of 10 percent is warranted at any time during the period on appeal.  Accordingly, the criteria for an initial rating in excess of 10 percent for bilateral hearing loss have not been met or approximated and the appeal is denied.

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel



Department of Veterans Affairs


